Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT to be effective November 29, 2007, by and between UTEK
CORPORATION, a Delaware corporation, having an office at 2109 East Palm Avenue,
Tampa, Florida 33605 (hereinafter referred to as “UTEK”), and Carole Wright
(hereinafter referred to as “Employee”):

WHEREAS, UTEK desires to employ Employee in the position as Chief Financial
Officer (CFO); and

WHEREAS, Employee is willing and capable to be employed in said position in the
manner provided for herein, and to perform all of the duties of the CFO of UTEK
upon the terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth it is agreed as follows;

1. Employment of Employee. UTEK hereby employs Employee as Chief Financial
Officer.

2. Term. The term of this Agreement shall commence on November 29, 2007 (the
“Commencement Date”) and expire three years from such date, unless sooner
terminated or renewed as provided hereunder. . During the term hereof, Employee
shall devote substantially all of her business time and efforts to UTEK and its
subsidiaries and affiliates.

3. Duties. The Employee shall perform those functions generally performed by
persons of such title and position, shall perform any and all related duties,
and shall be available to confer and consult with and advise the officers and
directors of UTEK at such times that may be required by UTEK.

4. Compensation. Employee shall be paid as follows:

(a) Employee shall be paid a salary of One hundred and Seventy thousand dollars
($170,000.00) for the first year, One hundred and Eighty five thousand dollars
($185,000.00) for the second year and Two Hundred Thousand dollars ($200,000.00)
for the final year, payable in monthly installments; and

(b) In addition UTEK shall make discretionary bonuses as determined by the
compensation committee of the board of directors.

(c) Employee may participate in all benefit plans provided by UTEK

(d) In the event of a “change of control” and the Employee’s position is
eliminated, or in the event the Employee is terminated without cause the
employee shall receive a $100,000.00 severance package.

 

Page 1 of 6



--------------------------------------------------------------------------------

“Change of Control”:

(A) A person (other than a person who is an officer or a Director of Employer on
the effective date hereof), including a "group" as defined in Section 13(d)(3)
of the securities Exchange Act of 1934, becomes, or obtains the right to become,
the beneficial owner of Employer securities having 30% or more of the combined
voting power of then outstanding securities of the Employer that may be cast for
the election of directors of the Employer;

(B) At any time, the Board-nominated slate of candidates for the Board is not
elected;

(C) Employer consummates a merger in which it is not the surviving entity;

(D) Substantially all of Employer's assets are sold; or Employer's stockholders
approve the dissolution or liquidation of Employer.

5. Confidential Information

a. The Employee has acquired and will acquire information and knowledge
respecting the intimate and confidential affairs of the Company (for this
purpose including all subsidiaries and affiliates, including without limitation
confidential information with respect to the Company’s customer lists,
technologies, business methodology, business techniques, promotional materials
and information, and other similar matters treated by the Company as
confidential (the Confidential Information). Accordingly, the Employee covenants
and agrees that during her employment by the Company (whether during the Term
hereof or otherwise) and thereafter, the Employee shall not, without the prior
written consent of the Company, disclose to any person, other than a person to
whom disclosure is reasonably necessary or appropriate in connection with the
performance by the Employee of the Employee’s duties hereunder, any Confidential
Information obtained by the Employee while in the employ of the Company.

b. The Employee agrees that all memoranda, notes, records, data base
information, papers or other documents and all copies thereof relating to the
Company’s operations or business, some of which may be prepared by the Employee,
and all objects associated therewith in any way limited by the Employee shall be
the Company’s property. This shall include, but is not limited to, documents and
objects concerning any customer contracts, manuals, mailing lists, advertising
materials, and all of their materials and records of any kind that may be in the
Employee’s possession or under the Employee’s control. The Employee shall not,
except for the Company’s use, copy or duplicate any of the aforementioned
documents or objects (except for the purpose of performing Employee’s duties)
nor remove them from the Company’s facilities, nor use any information
concerning them except for the covenants and agrees that the Employee will
deliver to the Company upon termination of the Employee’s employment, or any
other time at the Company’s request.

c. The Employee shall deliver to the Company or its designee at the termination
of her

 

Page 2 of 6



--------------------------------------------------------------------------------

employment all data, correspondence, memoranda, notes, records, drawings,
sketches, plans, customer lists, product compositions, and other documents and
all copies thereof, made, composed or received by the Employee, solely or
jointly with others, that are in the Employee’s possession, custody, or control
at termination and that are related in any manner to the past, present, or
anticipated business or any member of the Company or one its subsidies. In this
regard, the Employee hereby grants and conveys to the Company all right, title,
and interest in and to, including without limitation, the right to possess,
print, copy, and sell or otherwise dispose of, any reports, records, papers,
summaries, photographs, drawings or other documents, and writings, and copies,
abstracts or summaries thereof, that may be prepared by the Employee or under
her direction or that may come into her possession in any way during the term of
her employment with the Company that relate in any manner to the past, present
or anticipated business of any member of the Company or one its subsidies.

6. Covenant Not to Compete.

a. The Employee covenants and agrees that during the Employee’s employment by
UTEK (whether during the Term hereof or otherwise), and thereafter for a period
of one (1) year following the termination of the Employee’s employment with the
UTEK, the Employee will not:

(i) directly or indirectly engage in, continue in or carry on the business of
any corporation, partnership, firm or other business organization which is now,
becomes or may become a direct competitor of the UTEK in its business, including
owning or controlling any financial interest in, any corporation, partnership,
firm or other form of business organization which competes with or is engaged in
or carries on any aspect of such business or any business substantially similar
thereto;

(ii) consult with, advise or assist in any way, whether or not for
consideration, any corporation, partnership, firm or other business organization
which is now, becomes or may become a competitor of the UTEK during the
Employee’s employment with the UTEK;

(iii) engage in any practice the purpose of which is to evade the provisions of
this Agreement or to commit any act which is detrimental to the successful
continuation of, or which adversely affects, the business of the UTEK.

b. The Employee agrees that the geographic scope of this covenant not to compete
shall extend to the geographic area where the Company’s customers conduct
business or are located at any time during the Term of this Agreement. For the
purposes of this Agreement, “Customers” means any person, university or entity
to which the Company provides or has provided services within a period of one
(1) year prior to the Employee’s termination of services for the furtherance of
such customer’s business within such period of one (1) year the Company has
pursued or communicated with for the purposes of obtaining business for the
Company.

c. In the event of any breach of this covenant not to compete, the Employee

 

Page 3 of 6



--------------------------------------------------------------------------------

recognizes that the remedies at law will be inadequate and that in addition to
any relief at law which may be available to the Company for such violation or
breach and regardless of any provisions contained in this Agreement, the Company
shall be entitled to equitable remedies (including an injunction) and such other
relief as a court may grant after considering the intent of this section. In any
action or proceeding by the Company to obtain a temporary restraining order
and/or preliminary injunction to enforce the covenant, the Employee hereby
agrees that the Company shall not be required to put an injunction bond in
excess of One Thousand Dollars ($1,000.00) in order to obtain the temporary
restraining order and/or preliminary injunction. It is further acknowledged and
agreed that the existence of any claim or cause of action on the part of the
Employee against the Company, whether arising from this Agreement or otherwise,
shall in no way constitute a defense to the enforcement of this covenant not to
compete, and the duration of this covenant not to compete shall be extended in
an amount which equals the time period during which the Employee is or has been
in violation of this covenant not to compete.

d. In the event a court of competent jurisdiction determines that the provisions
of this covenant not to compete are excessively broad as to duration, geographic
scope, prohibited activities or otherwise, the parties agree that this covenant
shall be reduced or curtained to the extent necessary to render it enforceable.

e. For the purposes of this Section 6, Company shall be deemed to include the
Company, as well as its subsidiaries and affiliates.

f. The parties hereto expressly acknowledge and agree that any provision of this
Section 6 may be amended or waived by the mutual written agreement of both
parties.

7. Termination.

a. Either party may terminate this Agreement for any reason by giving the other
party ninety (90) days written notice.

b. UTEK shall also have the right to terminate this Agreement immediately For
Cause, which shall include, but not be limited to, fraud, breach of fiduciary
duty, conviction of a crime or like conduct.

c. If the Employee is terminated for any reason or terminates her employment,
the Company will not be required to make any further payments to Employee during
the remainder of the term of this Employment Agreement except as provided in
4 (d) herein.

8. Arbitration Any controversies between UTEK and Employee involving the
construction or application of any of the terms, provisions or conditions of
this Agreement shall on the written request of either party served on the other
be submitted to arbitration. Such arbitration shall comply with and be governed
by the rules of the American Arbitration Association. An arbitration demand must
be made within one (1) year of the date on which the party demanding arbitration
first had notice of the

 

Page 4 of 6



--------------------------------------------------------------------------------

existence of the claim to be arbitrated, or the right to arbitration along with
such claim shall be considered to have been waived. An arbitrator shall be
selected according to the procedures of the American Arbitration Association.
The cost of arbitration shall be born by the losing party or in such proportions
as the arbitrator shall decide. The arbitrator shall have no authority to add
to, subtract from or otherwise modify the provisions of this Agreement, or to
award punitive damages to either party.

9. Attorney's Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney's fees, costs and necessary disbursements in
addition to any other relief to which he may be entitled.

10. Entire Agreement: Survival.

a. This Agreement contains the entire agreement between the parties with respect
to the transactions contemplated herein and supersedes, effective as of the date
hereof any prior agreement or understanding between UTEK and Employee with
respect to Employee's employment by UTEK. The unenforceability of any provision
of this Agreement shall not affect the enforceability of any other Provision.
This Agreement may not be amended except by an agreement in writing signed by
the Employee and the UTEK, or any waiver, change, discharge or modification as
sought. Waiver of or failure to exercise any rights provided by this Agreement
and in any respect shall not be deemed a waiver of any further or future rights.

b. The provisions of Sections 5, 6, 8, 9, 10, 12 and 14 shall survive the
termination of this Agreement.

11. Assignment. This Agreement shall not be assigned to other parties.

12. Governing Law. This Agreement and all the amendments hereof, and waivers and
consents with respect thereto shall be governed by the laws of the State of
Florida, without regard to the conflicts of laws principles thereof and the
parties agree that the jurisdiction shall be in Hillsborough County, Florida.

13. Notice. All notices, responses, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been given when

a. delivered by hand;

b. sent be fax, (with receipt confirmed), provided that a copy Is mailed by
registered or certified mail, return receipt requested; or

c. received by the addressee as sent be express delivery service (receipt
requested) in each case to the appropriate addresses, and fax numbers as the
party may designate to itself by notice to the other parties:

 

Page 5 of 6



--------------------------------------------------------------------------------

(i) if to UTEK:

UTEK Corporation

2109 East Palm Avenue

Tampa, Florida 33605

Attention: Sam Reiber

Vice President & General Counsel

Telephone: 813-754-4330

(ii) If to the Employee:

Carole Wright

c/o UTEK Corporation

2109 East Palm Avenue

Tampa, Florida 33605

14. Severability. Should any part of this Agreement for any reason be declared
invalid by a court of competent jurisdiction, such decision shall not affect the
validity of any remaining portion, which remaining provisions shall remain in
full force and effect as if this Agreement had been executed with the invalid
portion thereof eliminated, and it is hereby declared the intention of the
parties that they would have executed the remaining portions of this Agreement
without including any such part, parts or portions which may, for any reason, be
hereafter declared invalid.

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written.

 

For UTEK Corporation

/s/ Clifford M. Gross

Clifford M. Gross, PhD CEO For Employee

/s/ Carole R. Wright

Carole Wright

 

Page 6 of 6